IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40908
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO PINEDA-CALDERON,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-111-ALL
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ricardo Pineda-Calderon (“Pineda”) appeals his guilty-plea

conviction for illegally reentering the U.S. after having been

deported following an aggravated felony conviction, in violation

of 8 U.S.C. § 1326.   He argues that his indictment violates the

Fifth and Sixth Amendments because it does not allege general

intent.   As Pineda concedes, however, his argument is foreclosed

by Fifth Circuit precedent.   See United States v. Berrios-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40908
                                -2-

Centeno, 250 F.3d 294, 297-300 (5th Cir.), cert. denied, 122 S.

Ct. 288 (2001); see also United States v. Guzman-Ocampo, 236 F.3d

233, 237-39 (5th Cir. 2000), cert. denied, 121 S. Ct. 2600

(2001).   He raises the argument only to preserve it for Supreme

Court review.

     The district court’s judgment is AFFIRMED.